Mr. Presiding Justice Boggs delivered the opinion of the court. 2. Creditors’ suit, § 56*—when shown that quitclaim deed by husband to wife was not made to hinder, delay and defraud creditors of husband. On a creditor’s bill by creditors of a husband to subject to payment of judgments against him land quitclaimed by both husband and wife to the latter before the rendition of such judgments, evidence held sufficient to show that although a deed was made by heirs of the estate of the wife’s father, in the course of a partition of the estate in the name of the husband, it was the intention of the parties that the fee should rest in the wife and that a subsequent quitclaim deed made by the husband and wife to the latter before the rendition of judgments against the husband was not made to hinder, delay and defraud creditors, but was made to effectuate such intention. ■3. Equity, § 313*—what is weight and effect of sworn answer. Where a sworn answer is required and filed denying the material allegations of a bill, it is evidence for the defendant of such force that the complainant can have no decree against him until the same is disproved by evidence amounting to that of one witness and in addition thereto a preponderance of proofs sufficient to have sustained the bill if the oath to the answer had been waived. 4. Equity, § 313*-—when evidence is insufficient to overcome sworn answer. On a creditor’s bill to subject to the husband’s debts, land conveyed by a husband and wife to the latter, evidence held insufficient to overcome the sworn answer of the defendants.